The gulley was sixteen to twenty inches deep, concealed by water overflowing the entire roadway, and, consequently, the defect was an extraordinarily dangerous one. It was known to the city and not discoverable by travelers without a special examination. In my judgment it was a question of fact whether the failure to put up a barrier or give notice to travelers was negligence.
The judgment should be affirmed.
CULLEN, Ch. J., GRAY, WERNER and COLLIN, JJ., concur with HISCOCK, J., and WILLARD BARTLETT, J., concurs in result; CHASE, J., reads dissenting memorandum.
Order reversed, etc.